Citation Nr: 0518186	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  02-03 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the residuals of a low 
back injury.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from October 1962 to April 
1963.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, denied reopening a previously 
denied claim of entitlement to service connection for 
residuals of a back injury.  

In June 2003, the Board reopened this claim and remanded it 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., for additional action.  This claim is again 
REMANDED to the RO via AMC.  VA will notify the veteran and 
his representative if they are required to take further 
action with regard to the claim.


REMAND

First, the Board previously remanded this claim to AMC in 
June 2003 for the purposes of affording the veteran a VA 
examination of his back and obtaining a medical opinion 
addressing the etiology of all back disorders shown to exist.  
In July 2004, VA scheduled the veteran for such an 
examination, but the veteran refused to report to the 
examination allegedly because his back hurt.  The veteran's 
representative then contacted the veteran by phone and 
explained to him that if he refused to report, his appeal 
would not likely be successful.  The veteran indicated that 
he was given only two days notice to report for the July 2004 
examination and that he needed at least three to four days 
notice to make transportation arrangements.  

The veteran's representative informed VA of this 
conversation, and thereafter, on August 9, 2004, VA sent the 
veteran a letter informing him that he had been scheduled for 
another examination on August 14, 2005.  Again, the veteran 
did not report.  However, given the date that the 
notification of the scheduled examination was sent, it is 
unlikely that it provided the veteran three to four days to 
arrange transportation.  Accordingly, another VA examination 
should be scheduled on remand, and in so doing, VA should 
ensure that the veteran receives notice of the examination at 
least one to two weeks prior to the date on which it is 
scheduled.   

Second, although the veteran did not report for the scheduled 
examination, a VA examiner conducted a review of the 
veteran's claims file, and based on that review, endeavored 
to answer the questions posed in the Board's prior remand.  
Unfortunately, however, the examiner did not respond to all 
of the questions posed, thereby failing to provide the Board 
the information necessary to make a decision in this case.  
The examiner discussed the veteran's in-service back injury 
and back condition, focused on the nature and effect of the 
veteran's spondylolysis, explained how this condition 
progressed into spondylolisthesis, and offered an opinion as 
to the relationship between those conditions and the 
veteran's period of active service.  

The examiner did not discuss post-service medical evidence 
establishing that the veteran has other back disorders, 
including degenerative disc disease and degenerative joint 
disease, or offer any opinion as to whether either of these 
conditions are related to the veteran's period of service, 
including the documented in-service back injury.  The Board 
must therefore remand this claim to AMC for completion of the 
previously requested development.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (holding that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with remand orders).

This case is REMANDED for the following action:

1.  AMC should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination of the low back for the 
purpose of determining the etiology of 
the veteran's low back symptomatology.  
AMC should request the VA medical 
facility to ensure that the veteran 
receives one to two weeks notice of the 
scheduled examination.  AMC should advise 
the veteran that this is the last VA 
examination for which he will be 
scheduled in support of this claim and 
that any failure to attend the scheduled 
examination might have an adverse effect 
on that claim.  

The RO should forward the claims file to 
the examiner for review of all pertinent 
documents therein, including recently 
submitted records of the veteran's 
treatment by Drs. DeCastro and Patel, and 
ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) Identify all evident low back 
symptomatology;  

b) Diagnose all evident low back 
disorders;  

c) Offer an opinion regarding the 
etiology of each disorder;  

d) In so doing, note and discuss the 
significance of negative clinical 
findings at service entrance, the 
veteran's in-service history of pre-
service low back pain since age six, 
the February 1963 in-service low back 
injury, the March 1963 in-service 
diagnosis of low back strain, the 
Medical Board's in-service diagnosis 
of bone fusion defect of 
spondylolysis at L5, the Medical 
Board's opinion that the 
spondylolysis was a congenital defect 
that preexisted service, the Medical 
Board's opinion that the preexisting 
low back disability was not 
aggravated by service, and post-
service diagnoses of 
spondylolisthesis, degenerative disc 
disease and facet disease at L5-S1, 
and degenerative joint disease;

e) With regard to each disorder, 
specifically indicate whether it is 
at least as likely as not (50 
percent or greater likelihood) 
related to the veteran's service, 
including the documented in-service 
back injury, or whether it 
preexisted service and was 
aggravated by service (that is, 
whether it permanently increased in 
severity beyond its natural progress 
in service); and    

f) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

2.  Thereafter, the RO should readjudicate 
the veteran's claim based on all of the 
evidence of record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


